Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 21, 2010 VIA EDGAR Ms. Patricia Williams Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Nicholas II, Inc. (the Fund) Registration Nos. 002-85030/811-03851 Ms. Williams: This letter is being filed via EDGAR as Correspondence in response to your verbal comments on Post-Effective Amendment (PEA) No. 36 to the Funds Registration Statement relating to its Class I and Class N shares filed pursuant to Rule 485(a) under the Securities Act of 1933 for the purpose of complying with revisions to Form N-1A adopted in Release Nos. 33-8998, IC-28584 (Jan. 13, 2009) received on January 21, 2010. We appreciate your assistance and timeliness in this matter. Your comments as we understood them are detailed below with our response immediately following each comment. CLASS I Prospectus Comment 1 Delete the first sentence of the first paragraph under the heading "Fees and Expenses of the Fund." Response 1 The first sentence of the first paragraph under the heading "Fees and Expenses of the Fund" has been deleted. Comment 2 Remove the Footnote Notation (1) from the Fees and Expense Table and change the Redemption Fee caption to state Wire Redemption Fee and list the $15 fee. Response 2 The Footnote Notation (1) has been removed from the Fees and Expense Table and the Redemption Fee caption has been changed to Wire Redemption Fee and now lists the $15.00 fee in the table. Comment 3 Remove Footnotes (2) and (3) from the Fees and Expense Table. Response 3 Footnotes (2) and (3) have been removed. Comment 4 Conform the parenthetical statement under the heading "Annual Fund Operating Expenses" in the Fees and Expense table to the parenthetical statement in Item 3 of the instructions to Form N-1A. Response 4 The parenthetical statement under the heading "Annual Fund Operating Expenses" in the Fees and Expense table now reads "expenses that you pay each year as a percentage of the value of your investment" as directed by Item 3 of the instructions to Form N-1A. Comment 5 Add the heading "Portfolio Turnover" in between the Expense Example and the paragraph that discusses the portfolio turnover rate. Response 5 The heading "Portfolio Turnover" has been added in between the Expense Example and the paragraph that discusses the portfolio turnover rate. Comment 6 Move the first sentence of the paragraph after the bar chart which discusses how updated performance may be obtained after the last sentence of the paragraph before the bar chart. Response 6 The first sentence of the paragraph after the bar chart which discusses how updated performance may be obtained has been moved after the last sentence of the paragraph before the bar chart. Comment 7 In the first sentence of the narrative before the average annual total return table replace the named indices with the phrase "a broad measure of market performance." Response 7 The specific reference to the Russell Midcap Growth Index, the Russell Midcap Index and the Morningstar Mid-Cap Growth Category in the first sentence of the narrative paragraph before the average annual total return table has been replaced with the phrase "broad measures of market performance and the performance average of similar mutual funds." The Fund considers the Russell Midcap Growth Index to be its primary comparison; however, the Russell Midcap Index is an additional broad-based index and the Morningstar Mid-Cap Growth Category is an average of funds with similar investment objectives, both of which are relative comparisons to the Fund as permitted by Instruction 6 to Item 27(b)7. Comment 8 Remove the Footnotes (1) and (2) to the average annual total returns table and add parenthetical statements to the indices stating "reflects no deduction for [fees, expenses, or taxes]. Response 8 Footnotes (1) and (2) to the average annual total returns table have been removed and parenthetical statements to the indices stating "reflects no deduction for fees, expenses, or taxes" have been added and a parenthetical statement to the category stating "reflects no deduction for taxes" has been added. Comment 9 Move the paragraph which immediately follows the average annual total return table to the end of the paragraph before the average annual return table and explain why the indices used are relevant. Response 9 The paragraph which immediately followed the average annual total return table has been moved to the end of the paragraph before the average annual return table.
